Citation Nr: 1031534	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  06-22 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for tuberculosis, positive 
tuberculosis test.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976 
with subsequent service in the Air Force Reserves.  Additional 
periods of active service, if any, have not yet been verified.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of Veterans 
Affairs Regional Office (RO) in New Orleans, Louisiana, that, in 
pertinent part, denied the Veteran's claims for hearing loss and 
tuberculosis exposure.  The Veteran filed a timely notice of 
disagreement and the RO issued a statement of the case dated in 
March 2006 with a notice letter dated April 13, 2006.  The 
Veteran filed a statement dated June 4, 2006 indicating that he 
did not wish a hearing on his appeal and to please forward his 
case to the Board.  The Veteran also filed a substantive appeal 
that was received at the RO on June 14, 2006.  The Veteran's 
filings are accepted as a timely substantive appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The appellant seeks service connection for hearing loss and 
tuberculosis.  

The law provides that a veteran may be granted service connection 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 
3.303, 3.304.

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and "any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 
(1991).  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
The term INACDUTRA is defined, in part, as duty, other than full-
time duty, under sections 316, 502, 503, 504, or 505 of title 32 
[U. S. Code] or the prior corresponding provisions of law.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Certain evidentiary presumptions -- such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases, such as 
hearing loss, which manifest themselves to a degree of disability 
of 10 percent or more within a specified time after separation 
from service--are provided by law to assist veterans in 
establishing service connection for a disability or disabilities.  
38 U.S.C.A. §§ 101, 1112, (West 2002); 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309 (2009).

However, the advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a period of 
ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to appellant's 
claim where he served only on ACDUTRA and had not established any 
service-connected disabilities from that period); McManaway v. 
West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, 
for the proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during that 
period; otherwise, the period does not qualify as active military 
service and claimant does not achieve veteran status for purposes 
of that claim.").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In this case, the Veteran's service satisfies the criteria for 
Veteran status, including his verified active duty service from 
June 1973 to June 1976.  See 38 U.S.C.A. §§ 101(2),(24)(B), 1111; 
38 C.F.R. § 3.304(b).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The Veteran's service treatment records indicate hearing within 
normal limits for VA purposes during his active service from June 
1973 to June 1976, although some slight decline in hearing at 
4000 Hz in the left ear was noted at separation (pure tone 
threshold at that level was 15 in 1973 and 25 in 1976.  All other 
levels were well within normal limits at entry and discharge.  
Additionally, there were no complaints of hearing loss or 
tinnitus during active service.  

Additional service treatment records and service personnel 
records show that the Veteran had subsequent service in the Air 
Force Reserves, beginning in 1984; and, during this time, the 
Veteran developed a left ear hearing loss for VA purposes, and 
had a positive PPD test during this time period.  Moreover, there 
are indications in the claims file that suggest possible periods 
of extended deployment oversees (additional periods of active 
duty) which have not yet been verified.  For example, according 
to the documents in the claims, it appears that the Veteran had 
53 days of ACDUTRA between June 1994 and June 1995; however, the 
specific days/time periods are not indicated.

This is critical to the Veteran's appeal because hearing loss and 
tuberculosis were not first shown during the Veteran's initial 
period of active duty in the 1970's, and the Veteran has asserted 
that his hearing loss and tuberculosis were incurred during 
periods of active duty, or, in the alternative, ACDUTRA or 
INACDUTRA.  For example, a Line of Duty Determination from August 
1996 indicates that the Veteran had been deployed to a high risk 
area since December 1992.  This same document notes that the 
Veteran was deployed to the Dominican Republic in 1993, Antigua 
in 1994 and St. Vincent in 1995.  

Regarding the hearing loss, the Veteran also asserts that the 
many years of ACDUTRA in the Reserves, from 1984 to 2005, 
included acoustic trauma with excessive noise exposure to gun 
fire, machinery, generators, motors, and loud vehicles.  A 
significant hearing loss in the left ear was noted in October 
2003, but it is unclear whether that hearing loss was incurred 
during a period of ACDUTRA or INACDUTRA as a result of a single 
event, or whether the hearing loss occurred gradually over time.  
The Veteran should be afforded a VA examination to determine the 
current nature and likely etiology of his hearing loss.  In 
disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
should also be afforded additional opportunity to obtain and 
submit any additional relevant medical records pertinent to his 
claim for service connection.  

Regarding the tuberculosis claim, the Veteran maintains that he 
entered a two week period of ACDUTRA in July 1994 with a negative 
PPD test, but exited that period of ACDUTRA in August 1994 with a 
positive PPD test.  Service treatment records show that the PPD 
test was negative in July 1994 and positive in December 1994; 
however, there is no indication that there was an August 1994 
test that was positive.  Additional records show that the Veteran 
was treated with 6 months of therapy as a result of the positive 
test until April 1995.  During those treatments, there was no 
indication of positive infection.  

Although there is evidence of a positive PPD test, it is unclear 
as to whether the Veteran ever suffered from acute tuberculosis 
infection, and if so, when that occurred.  Although it appears 
from the record that the Veteran never actually suffered from an 
acute tuberculosis infection, the fact remains that he had a 
positive PPD test in 1994, and the Veteran has asserted that he 
has ongoing residuals related to tuberculosis.  

In the instant case, the questions regarding the potential 
relationship between positive tuberculosis test results and 
whether the Veteran actually had tuberculosis is complex in 
nature.  In considering this matter on appeal the Board is 
required to base its decisions on independent medical evidence 
rather than rely upon its own unsubstantiated medical opinions.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, a VA 
examination is necessary with regard to this appeal.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran should also be 
afforded additional opportunity to obtain and submit any 
additional relevant medical records pertinent to his claim for 
service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods and dates of the 
Veteran's active duty, ACDUTRA and INACDUTRA 
from 1984 through 2005, including, but not 
limited to his deployments to foreign 
countries.  

2.  With appropriate authorization from the 
Veteran, obtain and associate with the claims 
file all private treatment records of the 
Veteran pertinent to the issues on appeal 
that have not been previously secured.  Also 
obtain and associated with the claims file 
all VA records and any outstanding service 
treatment records pertinent to the Veteran's 
claims.

3.  After completion of #1 and #2 above, 
schedule the Veteran for a VA audiologic 
examination to determine the current nature 
and likely etiology of the hearing loss.  The 
claims file should be made available to the 
examiner for review in conjunction with the 
examination.  The examiner should record a 
full history with regard to the Veteran's 
claimed noise exposure, and in particular 
whether the Veteran noticed a hearing loss as 
a result of a single acoustic trauma event or 
whether it was gradual over time.  The 
examiner should provide specific comments as 
to any relationship between the Veteran's 
claimed in-service noise exposure during 
active duty and periods of ACDUTRA and 
INACDUTRA only and the current hearing loss.  
In so doing, the examiner should opine as to 
whether the Veteran's current hearing loss, 
if any, was at least as likely as not (a 50 
percent or higher likelihood) incurred 
during, or was the result of active duty; or, 
whether the hearing loss was incurred during 
a period of ACDUTRA or INACDUTRA.  A complete 
rationale for all opinions is requested.  

4.  After completion of #1 and #2 above, 
schedule the Veteran for a VA examination to 
determine, if possible, whether the Veteran 
(1) has current residuals of tuberculosis; 
(2) when, if ever, the Veteran experienced an 
active, acute tuberculosis infection; and (3) 
whether the Veteran first tested positive for 
PPD during a period of ACDUTRA, and if so, 
whether any functional impairment resulted 
therefrom.  All indicated tests should be 
completed.  The claims file, including a copy 
of this remand, should be made available to 
the examiner for review in conjunction with 
the examination.  A complete rationale should 
accompany all opinions expressed.

5.  Readjudicate the Veteran's claims of 
entitlement to service connection for hearing 
loss and tuberculosis.  If any action taken 
is adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009)




